Electronically Filed
                                                        Supreme Court
                                                        SCWC-XX-XXXXXXX
                                                        28-JUL-2022
                                                        01:29 PM
                          SCWC-XX-XXXXXXX               Dkt. 3 OGAC

          IN THE SUPREME COURT OF THE STATE OF HAWAI‘I


        STATE OF HAWAI‘I, Respondent/Plaintiff-Appellant,

                                  vs.

         RANDY C. GARCIA, Petitioner/Defendant-Appellee,

                                  and

                   CHRISTOPHER REAMS, Defendant.


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
           (CAAP-XX-XXXXXXX; CASE NO. 1CPC-XX-XXXXXXX)

       ORDER ACCEPTING APPLICATION FOR WRIT OF CERTIORARI
 (By: Recktenwald, C.J., Nakayama, McKenna, Wilson, and Eddins, JJ.)

     Petitioner/Defendant-Appellee Randy C. Garcia’s application
for writ of certiorari filed on June 13, 2022, is accepted.
     IT IS FURTHER ORDERED, that no oral argument will be heard
in this case.   Any party may, within ten days and pursuant
to Rule 34(c) of the Hawai‘i Rules of Appellate Procedure, move
for retention of oral argument.
          DATED:   Honolulu, Hawaiʻi, July 28, 2022.
                               /s/ Mark E. Recktenwald
                               /s/ Paula A. Nakayama
                               /s/ Sabrina S. McKenna
                               /s/ Michael D. Wilson
                               /s/ Todd W. Eddins